EXHIBIT 10.1

 

 

 

AMENDMENT NUMBER 2

TO EMPLOYMENT AGREEMENT

 

AMENDMENT NUMBER 2 TO EMPLOYMENT AGREEMENT, dated as of March 1, 2016 (this
"Amendment"), by and between PEEKAY BOUTIQUES, INC., a Nevada corporation
("Peekay"), and JANET MATHEWS, an individual ("Mathews"). Each of Peekay and
Mathews are referred to in this Amendment individually as a "Party" and
collectively as the "Parties." Capitalized terms used, but not otherwise
defined, herein have the meanings ascribed to such terms in the Employment
Agreement (as hereinafter defined).

 

BACKGROUND

 

Peekay and Mathews are parties to that certain Employment Agreement, dated
December 31, 2014, as amended by Amendment No. 1 thereto, dated December 29,
2015 (the "Employment Agreement"). The Parties desire to further amend the
Employment Agreement to modify Sections 3(i) and 3(j) to reflect developments
resulting from the Company's entry into a Forbearance and Ninth Amendment
Agreement (the "Forbearance Agreement") with the holders of the Company's senior
secured debt and the other parties thereto, dated February 22, 2016. Section
7(c) of the Employment Agreement provides that the Employment Agreement may be
amended only with the written consent of each of the Parties. This Amendment is
intended to evidence the written consent of each of the Parties to the changes
set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, the parties hereto, intending to be legally bound and in
consideration of the mutual agreements and covenants contained herein and in the
Agreement, hereby agree to amend the Employment Agreement as follows:

 

1. Amendment to Section 3(i). Section 3(i) of the Employment Agreement is
amended and restated in its entirety to read as follows:

 

"(i) Step One Restructuring Transaction or Step Two Restructuring Transaction
Bonus. The Executive shall be entitled to a bonus in the amount of One Hundred
Thousand Dollars ($100,000) upon the completion of either a Step One
Restructuring Transaction (as defined in the Forbearance Agreement) or a Step
Two Restructuring Transaction (as defined in the Forbearance Agreement)."

 

2. Amendment to Section 3(j). Section 3(j) of the Employment Agreement is
amended and restated in its entirety to read as follows:

 

"(j) Separation Bonus. If the Step One Restructuring Transaction or the Step Two
Restructuring Transaction is completed and the Executive resigns at any time
within twelve (12) months of the completion of such Step One Restructuring
Transaction or Step Two Restructuring Transaction, the Company shall pay to the
Executive $8,333.33 in cash per month for up to twelve (12) months; provided,
however, that the Company's obligation to pay such monthly amount to the
Executive shall immediately cease once the Executive is employed by any other
person."

 

3. Employment Agreement Remains in Force. Except as expressly set forth in this
Amendment, the Employment Agreement remains unmodified and in full force and
effect.

 

4. Counterparts; Facsimile Execution. This Amendment may be executed in any
number of counterparts and by the parties hereto on separate counterparts but
all such counterparts shall together constitute one and the same instrument.
Facsimile execution and delivery of this Amendment is legal valid and binding
execution and delivery for all purposes.

 

 1

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.

 

 



 

PEEKAY BOUTIQUES, INC.

 

    By:/s/ Lisa Berman

 

 

Name:

Lisa Berman

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

JANET MATHEWS

 

 

 

 

 

 

/s/ Janet Mathews

 



 

 

2

--------------------------------------------------------------------------------